NUMBER 13-18-00355-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERT LOWELL STAGGS,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 207th District Court
                         of Comal County, Texas.


                         MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                Memorandum Opinion by Justice Hinojosa

      Appellant Robert Lowell Staggs pleaded guilty to the offense of possession of a

controlled substance under one gram, Penalty Group 1, a state jail felony enhanced to a

second-degree felony due to his prior felony convictions. See TEX. HEALTH & SAFETY

CODE ANN. § 481.115(b); TEX. PENAL CODE ANN. § 12.425(b). The trial court sentenced

appellant to twenty years’ confinement. See TEX. PENAL CODE ANN. § 12.33. Appellant
filed a Notice of Appeal. Appellant’s court-appointed counsel, however, has filed an

Anders brief stating that there are no arguable grounds for appeal.                      See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm. 1

                                         I.      ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a motion to withdraw and a brief in support thereof in which he states that he

has diligently reviewed the entire record and has found no non-frivolous grounds for

appeal. See id. Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a



        1 This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                     2
motion to withdraw; (2) provided appellant with copies of both pleadings; (3) informed

appellant of appellant’s rights to file a pro se response, 2 review the record preparatory to

filing that response, and seek discretionary review if the court of appeals concludes that

the appeal is frivolous; and (4) provided appellant with a form motion for pro se access to

the appellate record, lacking only appellant’s signature and the date and including the

mailing address for the court of appeals, with instructions to file the motion within ten

days.    See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19; see also In re

Schulman, 252 S.W.3d at 409 n.23. Adequate time has passed, and appellant has not

requested pro se access to the appellate record or filed a pro se response.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing

that would arguably support an appeal. Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.




        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to advise

him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see

also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                             LETICIA HINOJOSA
                                                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2019.

        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R.
68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.
                                                       4